DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 7, 10, and 12 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Weng et al. (US pub 20110117700).
With respect to claim 7, Weng et al. teach a semiconductor device, comprising (see figs. 1-9 and associated text): 
a molding compound 710;   
a first conductive element 530a embedded in the molding compound, wherein the conductive element is exposed at a top surface of the molding compound; 
a metal pad 246a,b, wherein the metal pad contacts the conductive element and electrically connects to a semiconductor die; and 
a package comprising a second conductive element 528a protruding from a surface of the package, wherein the first conductive element is bonded to the second conductive element. 
With respect to claim 10, Weng et al. teach an interface of the first conductive element and the second conductive element has a width in a first direction parallel to a top surface of the molding compound, and the width is 
With respect to claim 12, Weng et al. teach the interface is spaced from the top surface of the molding compound.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 7 and 11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Go et al. (US pub 20070063332).
With respect to claim 7, Go et al. teach a semiconductor device, comprising (see figs. 1-9 and associated text): 
a molding compound 160;   
a first conductive element 150a embedded in the molding compound, wherein the conductive element is exposed at a top surface of the molding compound; 
a metal pad 115, wherein the metal pad contacts the conductive element and electrically connects to a semiconductor die; and 
a package comprising a second conductive element 280 protruding from a surface of the package, wherein the first conductive element is bonded to the second conductive element. 
With respect to claim 11, Go et al. teach the interface is coplanar with the top surface of the molding compound.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 Claims 8-9 and 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weng et al. (US pub 20110117700) as applied to claims 7, 10, and 12 above, and further in view of  Bezama (US pub 20130234329).
With respect to claim 8, Weng et al. fail to teach the second conductive element is made of copper.
Bezama teaches using contacts or pads made of copper. See para 0051.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Bezama into the device of Weng et al. to provide 
contact for the devices. See para 0051.
	With respect to claim 9, Weng et al. in combination with Bezama teach the second conductive element comprises a plurality of copper pillars.  

With respect to claim 13, Weng et al. fail to teach the range for the stress ratio for the second conductive element.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the stress ratio  through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 14, 15, 18, and 19 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Jang et al. (US pub 20120025398).
With respect to claim 14, Jang et al. teach a semiconductor device, comprising (see figs. 1-9 and associated text): 
a semiconductor die;   
a molding compound 730, wherein the semiconductor die is embedded in the molding compound; 
a first metal pad 106, wherein the metal pad is electrically connected to the semiconductor die; 
a package comprising a second metal pad 436; and a conductive bonding element 728, 736 extending between the first metal pad and the second metal pad, wherein the conductive bonding element is partially embedded in the molding compound, and the conductive bonding element comprises: 
a first portion 728 having a first maximum width in a first direction parallel to a top surface of the molding compound, 
 a second portion 736 having a second maximum width in the first direction, and
an interface between the first portion and the second portion, wherein a width of a waist is less than the first maximum width and the second maximum width.  
With respect to claim 15, Jang et al. teach an entirety of the first portion is embedded in the molding compound.  

With respect to claim 19, Jang et al. teach an entirety of a sidewall of the first portion is in direct contact with the molding compound.  

Claim(s) 14 and 16 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Weng et al. (US pub 20110117700).
With respect to claim 14, Weng et al. teach a semiconductor device, comprising (see figs. 1-9 and associated text): 
a semiconductor die;   
a molding compound 710, wherein the semiconductor die is embedded in the molding compound; 
a first metal pad 246a,b wherein the metal pad is electrically connected to the semiconductor die; 
a package comprising a second metal pad 514a,b; and a conductive bonding element 530a,528a extending between the first metal pad and the second metal pad, wherein the conductive bonding element is partially embedded in the molding compound, and the conductive bonding element comprises: 
a first portion 530a having a first maximum width in a first direction parallel to a top surface of the molding compound, 
 a second portion 528a having a second maximum width in the first direction, and

With respect to claim 16, Weng et al. teach the first portion protrudes from the molding compound.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 14 and 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Go et al. (US pub 20070063332).
With respect to claim 14, Go et al. teach a semiconductor device, comprising (see figs. 1-9 and associated text): 
a semiconductor die;   
a molding compound 160, wherein the semiconductor die is embedded in the molding compound; 
a first metal pad 115 wherein the metal pad is electrically connected to the semiconductor die; 
a package comprising a second metal pad 115; and a conductive bonding element 150a,280 extending between the first metal pad and the second metal pad, wherein the conductive bonding element is partially embedded in the molding compound, and the conductive bonding element comprises: 

 a second portion 280 having a second maximum width in the first direction, and
an interface between the first portion and the second portion, wherein a width of a waist is less than the first maximum width and the second maximum width.  
With respect to claim 17, Go et al. teach the interface is coplanar with the top surface of the molding compound.  
   Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jang et al. (US pub 20120025398).
With respect to claim 20, Jang et al. fail to teach the range for the stress ratio for the second portion.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the stress ratio  through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
  

            

Allowable Subject Matter
s 1-6 are allowed.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LONG . PHAM
Examiner
Art Unit 2814